Title: To James Madison from Tench Coxe, 5 April 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. 5th. April 1789.
I am very much at a loss how to address you on the subject, which has induced me to trouble you with this letter. It would have the complexion to most men of mere private gratification and advantage. I could not therefore touch the matter to you had I not pursued in my former correspondence only Objects connected with political truth and the public interests. Omitting therefore any further apologies which would be troublesome to you and give an appearance of Address to my own conduct I will plainly state the Matter.
Since my return from New York several gentlemen of this state have noticed to me the loss that Pennsylvania sustains in the Appropriation of all Mr. Morris’s, Mr. Clymer’s and Mr. Fitzsimons’s talents to the federal legislature. These Gentlemen with Mr. Bingham form the whole list of Characters here whose pursuits public & private have particularly qualified them for employments in finance, customs &ca in which some men of assiduity, reading and the proper experimental knowlege will be necessary. I have heard these conversations without reply except of a general nature, even in three or four instances wherein the persons, from being well disposed towards me, have hinted at my aiming at such a Situation. Within the few last days the subject has been purposely renewed by Mr. Bingham to whom I had on my return hinted the propriety of his devoting himself, if called, to such a situation. He at once had declined any employment that would subject him to the hours and labors of Office, tho I am satisfied there are many situations in which he would apply his Services and his Money, to the public. He was so apparently solicitous on the Subject of myself, and so anxious to know whether I would detach myself from my business and at the same time so much more than just to my pretensions, that I was induced to say I would enter into such duties, if I should be thought of at the present or any future time. Having done thus much I felt it my duty when retired to settle my mind upon the conduct I ought to observe. I have all the feelings I trust that an independent or delicate mind ought to have about placing myself on the list of Office hunters, that attend every Government. I am utterly averse also to extorting complimentary answers from my friends who may have influence, and to embarrassing them by forcing them into the disagreeable situation of declining a service to me which I can live as well without. Yet, Sir, I should do injustice to a character such as yours and to the impressions which such a character ought from my experience of it to have made, if I could not, as far as necessary, unbosom myself upon any subject. I am sensible that you have no official right to interfere in these matters, and that no man will more delicately refrain from steps, which he cannot with propriety take, yet as your Opinion must have frequently weight and as I would sincerely wish for no employment which you might consider as improper for me, and at the same [time] as there is often an uncertainty about the dispositions of professional men to leave private life, I have thought it not improper under the above Circumstances to communicate to you what has happened & my not being averse to the Ideas suggested to me. My private property and expectations from my wifes family & my own will prove I trust (and this naturally is in entire confidence) about £30,000, chiefly in landed Estate in New York, Pennsylvania, Jersey & Delaware. The improvement of this from its own income would be a profit quite equal to my desires if the exertions of my best Abilities in the public line were to produce a compensation that would maintain my family in the way you have seen me live.
With respect to my qualifications I can say Nothing of them. Your knowlege of me renders it quite unnecessary, for be they small or otherwise they must be pretty well known to you. From 1776 when I came of Age to the present time I have been engaged in private business, in commerce and the purchases & improvements of landed property. During that period I have held four employments under the state of Pennsylvania, and many in private associations for purposes of policy or profit in which bodies of my fellow Citizens have been engaged.
I have been longer on this Subject than I intended, yet I cannot conclude without one request in which you must really indulge me—I shall be unhappy, if this letter extracts from you any Answer. I beg therefore that whatever part you may now think you shall in future act concerning the Matter suggested in this letter you will not at this time communicate with me on the subject of it. The post takes it and I shall know therefore it does not miscarry. Believe me, Sir, with sentiments of unfeigned regard and great esteem—your affectionate & mo: respectful hum. Servt.
Tench Coxe
In revising this letter I find an idea arise in my mind of an Appearance that I would consent to an interference with Mr. Delany, our present collector, which ought not, in my humble Opinion, to arise from any man, as he is a faithful and capable Officer.
